                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:20-cv-00134-FDW-DSC


 Edwin O. Pittillo                         )
 Heather Pittillo,                         )
                                           )
                Plaintiffs,                )
                                           )
        vs.                                )              NOTICE OF HEARING
                                           )
 The Allstate Corporation                  )
 Allstate Indemnity Company,               )
                                           )
               Defendant.                  )

       TAKE NOTICE that a pretrial conference will take place immediately following docket

call on Monday, January 4, 2021, at 9:30 a.m. in Courtroom #2-1 of the Charles R. Jonas Federal

Building, 401 W. Trade Street, Charlotte, North Carolina, 28202. The deadline for dispositive

motions has passed and the parties’ joint pretrial submissions required by the Case Management

Order in this case (Doc. No. 6) shall be due Friday, December 11, 2020.

       SO ORDERED.

                                        Signed: November 17, 2020




      Case 3:20-cv-00134-FDW-DSC Document 15 Filed 11/17/20 Page 1 of 1
